Opinion of the court by
The defendant was convicted for stealing a mare. The insufficiency of the evidence is the sole complaint of the appellant; and although the evidence is brief, it is positive as to certain facts which indicate guilt. It establishes, together with other circumstances, that the mare was stolen; that she was traced by her tracks from the place from which she was stolen to a certain pasture in which she was found, that the defendant, although not in the actual possession of the animal, was taken to the pasture referred to, and he then and there stated that the mare belonged to him, and forbade another man to ride her. He offered no explanation as to how she became his property. In fact, he offered no defense at all. Considering the evidence as a whole, it is such as to reasonably lead an unprejudiced mind to a belief that the defendant was the thief; and, although it was circumstantial, it covered every material point in the case. It was sufficient.
The judgment is affirmed, at the cost of appellant.
Beauchamp, J., who presided in the court below, not sitting; all of the other Justices concurring. *Page 199